Name: Commission Regulation (EC) NoÃ 749/2005 of 18 May 2005 amending Regulation (EEC) NoÃ 2131/93 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: Europe;  transport policy;  plant product;  trade policy;  maritime and inland waterway transport;  European construction;  EU finance;  economic policy
 Date Published: nan

 19.5.2005 EN Official Journal of the European Union L 126/10 COMMISSION REGULATION (EC) No 749/2005 of 18 May 2005 amending Regulation (EEC) No 2131/93 fixing the procedure and conditions for the taking over of cereals by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (2) lays down the procedure and conditions for the sale of cereals held by intervention agencies. (2) In Member States which do not have sea ports, tenderers for cereals put up for sale are penalized by higher transport costs. As a result of these additional costs, cereals are more difficult to export from those Member States, which results in particular in longer intervention storage and additional costs to the Community budget. Article 7 of Regulation (EEC) No 2131/93 therefore provides for the possibility, in certain cases, of financing the lowest transport costs between the place of storage and the place of exit, in order to make the tenders comparable. (3) The Croation ports of Rijeka and Split were traditional ports of exit for the countries of central Europe before their accession to the Union. Rijeka and Split should therefore be included among the places of exit that can be considered when calculating the refundable transport costs for exports. (4) In order to simplify and harmonise the procedures for the placing on sale of cereals for export, the procedure for releasing the guarantees referred to in Article 17 of Regulation (EEC) No 2131/93 should be clarified, based on Commission Regulation (EC) No 800/1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (3), especially as regards the proof that the import customs formalities have been completed in a third country. (5) Regulation (EEC) No 2131/93 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In Article 7 of Regulation (EC) No 2131/93, paragraph 2a is replaced by the following: 2a Where Member States have no sea port, a decision may be taken, in accordance with the procedure referred to in paragraph 1, to derogate from paragraph 2 and, in the case of exports from a sea port, to finance the lowest transport costs between the place of storage and the actual place of exit, within the financial limits laid down in the tender notice. For the purpose of this paragraph the Romanian port of ConstanÃ £a and the Croatian ports of Rijeka and Split may be regarded as places of exit. Article 2 In Article 17 of Regulation (EC) No 2131/93, paragraph 3 is replaced by the following: 3. The security provided for in the second indent of paragraph 2 shall be released where it covers quantities in respect of which:  proof has been furnished that the goods have become unfit for human or animal consumption,  proof has been furnished that the customs formalities for exports outside the customs territory of the Community and for imports into one of the third countries covered by the tender have been completed. Proof of export outside the customs territory of the Commmunity and of import into a third country shall respectively be those provided in accordance with the detailed rules laid down in Articles 7 and 16(1), (2) and (3) of Regulation (EC) No 800/1999.  the licence has not been issued in accordance with Article 49 of Regulation (EC) No 1291/2000,  the contract has been cancelled in accordance with the fourth paragraph of Article 16. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Commission Regulation (EC) No 2045/2004 (OJ L 354, 30.11.2004, p. 17). (3) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 671/2004 (OJ L 105, 5.10.2004, p. 5).